Citation Nr: 1619923	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for irritable duodenal cap (claimed as stomach problem).

2.  Entitlement to service connection for irritable duodenal cap (claimed as stomach problem).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2009, rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for irritable duodenal cap (claimed as stomach problem) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1971 RO rating decision denied the appellant's claim of entitlement to service connection for a gastrointestinal disability.  The appellant was notified of the decision in November 1971 but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the prior final denial in November 1971 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A November 1971RO rating decision denied the appellant's claim of entitlement to service connection for a gastrointestinal disability.  The Veteran was notified of the decision in November 1971.  The Veteran did not perfect an appeal and the rating decision became final.

2.  Evidence received since the November 1971 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for irritable duodenal cap (claimed as stomach problem) is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of entitlement to service connection for irritable duodenal cap (claimed as stomach problem).  As such, no further discussion of VA's duty to notify or assist is necessary regarding this claim.

The claim was initially denied in November 1971, on the basis that there was no treatment in service for any gastrointestinal disability.  Additionally, the Veteran's irritable duodenal cap was noted in an outpatient record, dated September 1971, appeared subsequent to service.  The Veteran was notified of the decision in November 1971.  The Veteran did not perfect an appeal and the rating decision became final.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  As additional, relevant evidence was not received and a notice of disagreement was not submitted within one year of the date of notice, the decision became final.

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran filed this application to reopen his claim in October 2008.

In a letter to his congressman, dated May 2011, the Veteran stated he had severe stomach problems for the last 40 years and he took stomach medications to help with his condition.  

In February 2016, the Veteran submitted statements from his sisters and ex-wife regarding his stomach condition.  Both sisters note that when the Veteran had stomach issues after family meals in 1971.  The Veteran's ex-wife stated that the Veteran was drafted into the Army in June 1969 and they were married in December 1969.  She reported that the Veteran did not complain of stomach issues before he was sent to Korea.  She reported receiving letters from the Veteran regarding the poor food conditions in Korea.  After he returned to the states, she noticed he was very skinny and did not look healthy.  She would cook his favorite meals and she soon noticed he was uncomfortable after he ate.  He would take antacid medicines for his stomach issues.  The Veteran's ex-wife noted they were married for eleven years and he had problems with his stomach since returning from Korea.  She could not confirm the time after their divorce, but did note reports from their children that the Veteran was sick.  

The VA treatment records associated with the claims file since the last denial reflect a diagnosis of gastroesophageal reflux disease (GERD) in August 2003. 

The Board finds that the submitted evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material because the statements by the Veteran's ex-wife and sisters indicate that the Veteran's stomach condition may have begun in service.  Additionally, the relation by his ex-wife of his use of antacids could reflect early signs of his current GERD condition.  Thus, the recently submitted evidence relates to a previously unestablished fact, that the Veteran had a stomach disorder in service, and this evidence in combination with the existing evidence of treatment beginning shortly after, could reasonably substantiate the claim. 

In light of the above, the Board finds that the evidence received since the prior final denial regarding the claim of entitlement to service connection for irritable duodenal cap (claimed as stomach problem) is both new and material and, therefore, the request to reopen is granted.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received; the claim of entitlement to service connection for irritable duodenal cap (claimed as stomach problem) is reopened.



REMAND

At the hearing before the Board, the Veteran stated he started receiving VA treatment in 1995.  From 1971 to 1995 the Veteran stated he was not receiving treatment from the VA.  Review of the claims file shows VA treatment records, dated April 1999 to May 2015, from the VA Medical Centers in Houston, Texas and Temple, Texas and the VA Outpatient Clinics in Lufkin, Texas and Palestine, Texas.  The claims file also includes two VA records from September 1971.  The claims file does not include records from 1995 to 1999 and it does not appear any other records from 1971 are associated with the claims file.  

In addition, the November 1971 RO rating decision, referenced records from April 1971 indicating pains in the upper abdomen.  The rating decision also noted the Veteran suffered from nausea, diarrhea, and loss of weight beginning in May 1971.  Review of the claims file does not reflect service treatment records, private treatment records, or VA treatment records corresponding to those dates.  The Veteran's military personnel records reflect the Veteran left for Korea on January 22, 1970, and returned to the continental United States on May 1, 1971.  Review of the service treatment records reflect treatment in San Francisco, California in November 1970, March 1971, and April 1971; however, there do not appear to be any records from the Veteran's time in Korea associated with the claims file.   

As such, the claim must be remanded for additional VA treatment records and service treatment records to be obtained and associated with the claims file.  Attempts must be made to obtain all VA Medical Center records regarding the appellant.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

To date the Veteran has not been afforded a VA medical examination regarding his stomach disorders.  As the Veteran reported stomach issues starting in service, was diagnosed with irritable duodenal cap in September 1971 and GERD in August 2003, and has had ongoing treatment for GERD since August 2003, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of the Veteran's stomach disorder.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran since May 1971.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Contact the appropriate repository and request the Veteran's complete service treatment records, including treatment records from his service in Korea.  Any negative response should be noted and associated with the claims folder.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of any stomach disorder found on examination.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All pertinent symptomatology and findings should be reported in detail.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  The examiner is requested to provide an opinion regarding the following: 

Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's duodenal cap, GERD, or any other stomach disorder found on examination had their clinical onset during service or otherwise are related to an event or incident of service.

The examiner(s) are advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.  The examiner is also advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.

A complete rationale for all opinions expressed must be provided. 

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a Supplemental Statement of the Case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


